                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


AMERISURE MUTUAL
INSURANCE COMPANY,

               Plaintiff,
v.                                                           Case No. 8:18-cv-2878-T-24 AAS

COMMERCIAL POOL CLEANERS,
INC. and BELKYS GARCIA
DOMINGUEZ,

            Defendant.
______________________________/
                                             ORDER

       This cause comes before the Court on two motions: (1) Amerisure’s Motion for Summary

Judgment (Doc. No. 28), which Defendant Dominguez opposes (Doc. No. 39); and (2)

Defendant Dominguez’s Motion for Summary Judgment 1 (Doc. No. 32), which Amerisure

opposes (Doc. No. 37). As explained below, the Court grants Defendant Dominguez’s motion

and denies Amerisure’s motion.

I. Standard of Review

       Summary judgment is appropriate Aif the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.@ Fed. R. Civ. P.

56(a). The Court must draw all inferences from the evidence in the light most favorable to the

non-movant and resolve all reasonable doubts in that party's favor. See Porter v. Ray, 461 F.3d

1315, 1320 (11th Cir. 2006)(citation omitted). The moving party bears the initial burden of

showing the Court, by reference to materials on file, that there are no genuine issues of material

fact that should be decided at trial. See id. (citation omitted). When a moving party has


1
 Defendant Dominguez requests a hearing on the motion, but the Court finds that a hearing is
not necessary.
discharged its burden, the non-moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and admissions on file, designate

specific facts showing there is a genuine issue for trial. See id. (citation omitted).

II. Background

       On May 23, 2017, Defendant Belkys Garcia Dominguez (“Defendant”) was working for

Commercial Pool Cleaners (“CPC”) and driving its 2005 Ford Ranger with CPC’s permission.2

On that day, Defendant was involved in a car accident with Steven Shaffer, and Defendant later

demanded that Amerisure tender its available uninsured motorists (“UM”) limits to her.

       Amerisure issued commercial automobile policies to CPC that covered the 2005 Ford

Ranger from October 2014 through October 2018. The parties do not dispute that Amerisure’s

insurance policy covered the car accident at issue. Instead, they dispute the amount of UM

coverage available under the policy.

       CPC’s president, Rick Rinberger, filled out the application for insurance coverage. The

application required Rinberger to make a decision regarding the amount of UM coverage he

wanted for CPC. The application stated the following:

               Florida law requires that automobile liability policies include
               Uninsured Motorists Coverage at limits equal to the Bodily Injury
               Liability Coverage (split limits) or Combined Single Limit for
               Liability Coverage in your policy, unless you select a lower limit
               offered by the company or reject Uninsured Motorists Coverage
               entirely.
               Please indicate by initialing below whether you entirely reject
               Uninsured Motorists Coverage, whether you select this coverage at
               limits lower than the Bodily Injury Liability Limits or Combined
               Single Limit for Liability Coverage or equal to your Bodily Injury
               Liability Limits or Combined Single Limit for Liability Coverage of
               your policy


2
 The Court refers to Belkys Garcia Dominguez as “Defendant” throughout this order, as
Amerisure has dismissed its claims against CPC. (Doc. No. 13, 14).
                                              2
(Doc. No. 1-3, p. 2). Rinberger placed his initials in two separate, conflicting places and then

signed the next page:




(Doc. No. 1-3, p. 3-4).



                                                 3
        The way that Rinberger initialed the application indicated that he was selecting two

conflicting amounts of UM coverage. By initialing the second line on the top left part of the

page, he selected UM coverage in an amount equal to his bodily injury limits (which was $1

million). However, by initialing the second line on the right side of the page, he partially

selected a lower UM limit of $50,000. 3

        Amerisure issued the commercial automobile policies to CPC with a stated $50,000 UM

limit, and CPC paid insurance premiums based on the $50,000 UM limit. The parties do not

dispute that Rinberger wanted the lower $50,000 UM limit.4 (Doc. No. 39, p. 4, n.1). However,

the parties dispute the ramifications of Rinberger filling out the insurance application in a

conflicting manner.

        After the car accident, Defendant asked Amerisure to disclose the available insurance

coverage under CPC’s policy. Amerisure initially responded on July 17, 2017 that there was $1

million in UM coverage. (Doc. No. 27-4). However, on November 9, 2018, Amerisure changed

its response, stating that there was only $50,000 in UM coverage. (Doc. No. 27-6).

        Defendant did not accept Amerisure’s contention that there was only $50,000 in UM

coverage. Therefore, Amerisure filed the instant lawsuit for a declaratory judgment regarding

the amount of UM coverage available under CPC’s policy.

III. Motions for Summary Judgment

        Amerisure and Defendant filed cross-motions for summary judgment on the issue of the

amount of UM coverage available for the car accident. As explained below, the Court agrees



3
  In order to completely select the lower UM limit of $50,000, Rinberger was required to initial
the third line on the top left part of the page (instead of the second line on the top left part of the
page).
4
  The parties do dispute whether Rinberger effectively conveyed to Amerisure prior to the
issuance of the policy that CPC wanted a reduced amount of UM coverage.
                                                    4
with Defendant that there is $1 million in UM coverage, because Rinberger failed to effectively

select a lower limit in writing, as required by Florida Statute § 627.727(1).

       Section 627.727 controls this issue and provides the following. First, § 627.727(2)

provides, in relevant part, that “[t]he limits of uninsured motorist coverage shall be not less than

the limits of bodily injury liability insurance purchased by the named insured, or such lower limit

. . . as may be selected by the named insured.” Furthermore, the statute provides the following:

               No motor vehicle liability insurance policy which provides bodily
               injury liability coverage shall be delivered or issued for delivery in
               this state . . . unless uninsured motor vehicle coverage is provided
               therein or supplemental thereto . . . . However, the coverage required
               under this section is not applicable when, or to the extent that, an
               insured named in the policy makes a written rejection of the
               coverage on behalf of all insureds under the policy. . . . The rejection
               or selection of lower limits shall be made on a form approved by
               the [Office of Insurance Regulation]. . . . If this form is signed by
               a named insured, it will be conclusively presumed that there was an
               informed, knowing rejection of coverage or election of lower limits
               on behalf of all insureds.

Fla. Stat. § 627.727(1) (emphasis added).

       Thus, based on § 627.727, in order for Amerisure’s insurance policy to be issued with

UM limits less than the bodily injury limit, Rinberger must have made a written rejection of such

coverage on a form approved by the Office of Insurance Regulation (“OIR”). In this case, the

parties do not dispute that the insurance application form was approved by the OIR. Instead, the

parties dispute two things: (1) whether Rinberger effectively made a written rejection of UM

limits equal to the bodily injury limits and instead selected UM limits of $50,000; and (2) if

Rinberger did not effectively make a written rejection of UM limits equal to the bodily injury

limits, whether the Court may consider other evidence showing that Rinberger selected a lower

UM limit. The Court answers both of these questions in the negative.




                                                  5
        A. Written Rejection and Selection of Lower UM Coverage

        Amerisure argues that because Rinberger initialed that CPC wanted $50,000 in UM

coverage on the insurance application and then signed the application, Amerisure is entitled to a

conclusive presumption that he made an informed and knowing election of UM coverage with

limits less than the bodily injury limit of $1 million. However, Defendant points out that

Amerisure ignores the undisputed fact that Rinberger also initialed that CPC wanted UM limits

equal to its bodily injury limit.

        Upon review, the Court agrees with Defendant that there is a patent ambiguity on the face

of the insurance application, because Rinberger selected two mutually exclusive options

regarding the amount of UM coverage being sought. 5 Having done that, Rinberger cannot be

said to have validly made a written selection of either option. When there is no written rejection

of UM coverage or written election of an amount of UM coverage that is less than the bodily

injury limits, Florida Statute § 627.727 dictates that the UM limit is equal to the bodily injury

limit in the policy. Accordingly, the Court concludes that because Rinberger did not make a

valid written election of an amount of UM coverage that is less than the policy’s bodily injury

limits, CPC’s policy was required to be issued with $1 million in UM coverage.

        B. Other Evidence of a Knowing Rejection

        Next, Amerisure argues that even if it is not entitled to a conclusive presumption that

Rinberger made an informed and knowing election of UM coverage with limits less than the

bodily injury limit of $1 million, it is still entitled to a finding that there is only $50,000 in UM




5
  It is curious to the Court how Amerisure can argue that Rinberger’s selection of UM coverage
on the application was not ambiguous, given the fact that Amerisure initially responded that
there was $1 million in UM coverage.
                                                6
coverage. Specifically, Amerisure argues that the Court may consider other evidence showing

that Rinberger made an informed and knowing election of such lower UM coverage.

       In support of its position, Amerisure cites to a number of cases in which the courts have

considered other evidence besides a written rejection/selection on an OIR-approved form when

determining whether there was an informed and knowing election regarding UM coverage. 6 To

put those cases in context, Defendant cites additional cases in an attempt to show that

Amerisure’s cases are based on a faulty foundation. The Court summarizes the parties’ relevant

cases below.

       Before addressing the case law, the Court points out that two important parts of §

627.727(1) cited above were added to the statute in 1982 and 1984. First, the requirement that

the rejection of UM coverage or the election of lower UM coverage must be made in writing was

added to the statute and became effective on October 1, 1982. See Berman v. Liberty Mutual

Ins. Co., 359 F. Supp.3d 1158, 1160 (M.D. Fla. Jan. 16, 2019). Second, the conclusive

presumption—that a knowing and informed rejection or election was made that arises when an

applicant signs an approved form—was added to the statute and became effective on October 1,

1984. See Auger v. State Farm Mut. Auto. Ins. Co., 516 So. 2d 1024, 1025 (Fla. 2d DCA 1987).

As such, cases analyzing policies issued prior to those dates applied different standards for

determining whether a rejection of UM coverage or an election of a lower amount was made,

because a written rejection/election was not required.




6
  Some of the cases analyzed another subsection of § 627.727, subsection (9), which deals with
the election of stacked versus unstacked UM coverage. Subsection (9), like subsection (1),
provides that if the election is made in writing on a form approved by the OIR and is signed by
the applicant, it will be conclusively presumed that there was an informed, knowing acceptance
of such limitations on the UM coverage.
                                                  7
        In Del Prado v. Liberty Mutual Insurance Company, 400 So. 2d 115, 116 (Fla. 4th DCA

1981), the insurance company provided evidence that the insured-company had rejected UM

coverage, although there was no evidence of a written rejection. The trial court found that there

was no UM coverage, and the injured driver (an independent contractor for the insured-

company) appealed. See id. The injured driver relied on a Department of Insurance bulletin that

required that the rejection be made in writing in order to be effective. See id. at 116-17. The

appellate court rejected his argument, stating:

                [I]f there is a statutory or other administratively imposed obligation
                to secure a written rejection, certainly the named insured can waive
                this requirement which was designed for its protection. Statutory
                rights can be waived.
Id.at 116.

        The Del Prado case came out in 1981, and therefore, the written rejection/election

requirement had not yet been added to § 627.727(1). Despite the fact that Del Prado dealt with a

version of § 627.727(1) that did not contain the written rejection/election requirement, that case

has been cited and provides the foundation for later cases concluding that the statutory written

rejection/election requirement of § 627.727 can be waived and other evidence of a

rejection/election can be considered.

        The court in Quirk v. Anthony, 563 So. 2d 710, 715 (Fla. 2d DCA 1990) (“Quirk I”)

followed Del Prado. 7 One of the issues before the court was whether UM coverage in a policy

issued in December 1984 could be rejected without a written rejection. See id. The court found

that it could, stating:

                [A person does not] automatically receive[] UM coverage in the
                absence of a written rejection by the named insured. We agree [with

7
 The Florida Supreme Court affirmed Quirk I, but the issue of whether a rejection of UM
coverage must be in writing to be effective was not addressed in the opinion. See Travelers Ins.
Co. v. Quirk, 583 So. 2d 1026 (Fla. 1991).
                                                8
               Del Prado] that an insured can waive rights which it receives by
               regulation or statute. Thus, once . . . [it is] establishe[d] that no
               written rejection exists, the burden of proof shifts to the insurance
               carrier. Auger v. State Farm Ins. Co., 516 So.2d 1024 (Fla. 2d DCA
               1987). The carrier must then prove that the named insured waived
               the right to a written rejection by otherwise making a knowing
               rejection.

Id.

       The Quirk I court relied on Auger to support its conclusion that an insurance company

could rely on other evidence of a rejection when it did not have evidence of a written rejection of

UM coverage. However, the Auger court analyzed the rejection of UM coverage in policies that

were issued prior to October 1, 1982, and thus, the insurance company issuing those policies was

not required by § 627.727 to produce written evidence of a rejection of UM coverage. See

Auger, 516 So. 2d at 1025.

       Thereafter, Florida courts cited to Quirk I and its progeny to support their conclusion that

a written rejection/election regarding UM coverage is not required if there is other evidence of a

knowing rejection/election, despite § 627.727 explicitly setting forth the requirement. See

Chmieloski v. National Union Fire Ins. Co. of Pittsburgh, Pennsylvania, 563 So. 2d 164, 166

(Fla. 2d DCA 1990); Adams v. Aetna Cas. & Surety Co., 574 So. 2d 1142, 1147 (Fla. 1st DCA

1991); Liberty Mut. Ins. Co., Inc. v. Ledford, 691 So. 2d 1164, 1166 n.3 (Fla. 2d DCA 1997);

Union American Ins. Co. v. Cabrera, 721 So. 2d 313, 314 (Fla. 3d DCA 1998); Belmont v.

Allstate Ins. Co., 721 So. 2d 436, 438 (Fla. 5th DCA 1998); Popson v. 21st Century Centennial

Ins. Co., 2015 WL 12838360, at *7 (M.D. Fla. Dec. 7, 2015); Richard v. GEICO General Ins.

Co., 2017 WL 5953298, at *2 (N.D. Fla. Jan. 30, 2017).

       Defendant argues that because the courts in Del Prado and Auger were not analyzing

insurance policies issued after October 1, 1982—when the requirement of a written

rejection/election regarding the amount of UM coverage was added—those cases cannot provide
                                                 9
authority for allowing consideration of other evidence of a rejection/election. Likewise, because

Quirk I and its progeny are based on Del Prado and Auger, Defendant argues that those cases

also cannot provide authority for allowing consideration of other evidence of a rejection/election

regarding the amount of UM coverage being sought. Defendant relies on Berman v. Liberty

Mutual Insurance Company to support her position.

       In Berman, an insurance company issued an insurance policy to Asbury, and the policy

stated that UM coverage was “Rejected/Statutory Minimum.” See Berman, 359 F. Supp.3d at

1159. The plaintiff was Asbury’s employee, and he was involved in a car accident while he was

a passenger in Asbury’s car that was covered by the insurance policy. See id. The issue before

the court was whether an insured in Florida could waive UM coverage in a manner that was not

in writing on a form approved by the OIR. See id. at 1160. The Berman court concluded that

there must be strict compliance with the requirement that a rejection/election be made in writing

on an approved form, stating:

               [T]here are a string of Florida cases that conclude an insured can
               waive its right to UM coverage orally or without using the approved
               form. . . . Significantly, this line of cases all lead back to Del Prado,
               which was issued in June of 1981 and considered a 1971 version of
               section 627.727(1) along with an insurance department bulletin. . . .
               [None of those cases] reconcile Del Prado and the significance of
               the 1982 amendment and later versions of section 627.727(1), which
               required waiver of UM coverage to be in writing. Nor is the Court
               convinced by Defendant's argument that the requirement that waiver
               of UM coverage be in writing is merely a shifting evidentiary
               standard . . . . Section 627.727(1) reflects a “legislative intent to
               place a heavy duty upon insurers to obtain a knowing rejection of
               statutorily provided for uninsured motorist limits and to reflect a
               public policy in Florida to favor full uninsured motorist coverage for
               Florida residents . . . .” To allow an insured to orally waive its right
               to have UM coverage unless waived on a specific approved written
               form would frustrate the purpose of the 1982 amendment.
               Moreover, there are multiple rights provided in section 627.727,
               including (1) the right to UM coverage when purchasing bodily
               injury insurance (substantive right) and (2) to have the right to UM
               coverage waived only when in writing (procedural right). To allow
                                                    10
               alternative or less onerous waivers of the procedural right to only
               have UM coverage waived through an approved written form
               renders the procedural right meaningless.
                                       *       *        *
               More importantly, Defendant's construction contradicts the plain
               language of section 627.727(1). The Florida Supreme Court held
               that when interpreting a statute, there is no need to resort to rules of
               statutory construction “when the language of a statute is plain and
               its meaning clear . . . .” Section 627.7[2]7(1) unambiguously
               requires a waiver of UM coverage to be in writing before that waiver
               can be effective. In this case, it is undisputed that Asbury did not
               want UM coverage and that [the insurance company] did not intend
               to provide it. However, it is also undisputed that Asbury did not
               waive UM coverage on an approved form prior to [the plaintiff-
               employee’s] accident.
                                       *       *        *
               To the extent any waiver might have occurred orally or on a non-
               approved insurance waiver form, such waiver would not be effective
               because that waiver failed to comply with section 672.727(1).

Id. at 1160-63 (internal citations omitted).

       This Court finds Berman to be directly on point and persuasive in its analysis. The plain

language of § 627.727(1) mandates that the amount of UM coverage equals the policy’s bodily

injury limit unless the named insured makes a written rejection of such coverage on a form

approved by the OIR. If the Court were to consider other evidence of a rejection/election, the

Court would be ignoring the plain language of § 627.727(1). The statute was specifically

amended to add that the rejection must be in writing; ignoring that directive would render the

amendment superfluous, as courts were considering evidence of both oral and written

rejections/elections prior to the amendment. Thus, this Court cannot consider any other evidence

that would show that Rinberger elected for CPC to have reduced UM limits of $50,000.

       Furthermore, even if the Court could consider other evidence, Amerisure fails to point to

any communications between itself and CPC (other than the insurance application) prior to the

issuance of the insurance policy. As there is no evidence of other communications, there is no
                                                   11
evidence that CPC knowingly selected a lower UM limit and clearly conveyed that decision to

Amerisure.

        Additionally, in response to Defendant’s motion, Amerisure now argues that it is not

relying on an oral communication prior to the issuance of the policy to show that CPC selected

lesser UM limits. Instead, it argues that evidence of Rinberger’s knowing election of lower UM

limits comes from three things: (1) Rinberger’s selection of reduced UM limits of $50,000 on the

insurance application; (2) Rinberger’s testimony during his examination under oath (which

occurred on November 6, 2018) and his deposition (which occurred on September 4, 2019), in

which he explains that he intended to select the lower UM limit of $50,000; and (3) CPC’s

stipulation in this case in which it reiterates that it intended to procure only $50,000 in UM

coverage and that Rinberger mistakenly initialed the wrong line on the application. (Doc. No.

12; Doc No. 27-5; Doc. No. 27-9).

        However, Amerisure’s position relies primarily on CPC and Rinberger’s after-the-fact

explanation of how Rinberger filled out the insurance application. There is no evidence that

Rinberger conveyed this explanation to Amerisure prior to the issuance of the policy, and

therefore, there is no evidence that Amerisure received an unambiguous request for lower UM

limits prior to issuing the policy.

        Furthermore, Defendant argues that because Rinberger’s selections on the insurance

application created a patent ambiguity, extrinsic evidence cannot be used to explain the

ambiguity. See Philadelphia Indem. Ins. Co. v. Stazac Mgmt., Inc., 2018 WL 2445816, at *9

(M.D. Fla. May 31, 2018); Sporting Products, LLC v. Pacific Ins. Co., Ltd., 2012 WL 13018367,

at *9 (S.D. Fla. Jan. 6, 2012). Instead, Defendant argues that the insurance application becomes




                                                 12
part of the insurance policy, 8 and the Court should construe the application in favor of the greater

selected UM insurance coverage. See Philadelphia Indem., 2018 WL 2445816, at *9 (stating

that a court should liberally interpret an insurance policy with a patent ambiguity in favor of the

insured); Sporting Products, 2012 WL 13018367, at *9 (stating that courts may resolve a patent

ambiguity by liberally interpreting the language in favor of coverage).

       The Court agrees that it should not consider extrinsic evidence to explain Rinberger’s

selections on the insurance application. 9 If this Court allowed extrinsic evidence to explain a

patently ambiguous selection of the amount of UM coverage that had been sought, the Court

would be ignoring the purpose and directive of § 627.727. That statute requires two important

things. First, by requiring that insurance companies use an OIR-approved form, the statute

ensures that applicants are given specific important information regarding UM coverage so that

they can make an informed and knowing decision. 10 Second, by requiring a written

rejection/selection regarding the amount of UM coverage being sought on the OIR-approved




8
  “Under Florida law, the application and policy together make up the insurance contract.”
GEICO Marine Ins. Co. v. Baron, 2019 WL 3502988, at *1 (M.D. Fla. Aug. 1, 2019).
9
  The Court is not saying that because there is a patent ambiguity arising from the way that
Rinberger filled out the insurance application, the insurance application should just simply be
construed in favor of greater coverage. Instead, the Court is saying that because there is a patent
ambiguity in the insurance application, the Court cannot find that Rinberger clearly selected any
specific level of UM coverage. Therefore, because he did not make a valid written
rejection/election, § 627.727 dictates that CPC’s policy should have been issued with UM
coverage equal to the bodily injury limits.
10
   The statute requires that certain specific information be conveyed in a certain manner.
Specifically, § 627.727(1) provides the following: “The [OIR-approved] form shall fully advise
the applicant of the nature of the coverage and shall state that the coverage is equal to bodily
injury liability limits unless lower limits are requested or the coverage is rejected. The heading of
the form shall be in 12-point bold type and shall state: ‘You are electing not to purchase certain
valuable coverage which protects you and your family or you are purchasing uninsured motorist
limits less than your bodily injury liability limits when you sign this form. Please read
carefully.’”

                                                 13
form, the statute eliminates the need for any other evidence to prove that an informed and

knowing rejection/selection was made.

       Since § 627.727(1) provides a conclusive presumption that there was an informed and

knowing rejection/selection regarding the amount of UM coverage being sought when the

applicant unambiguously fills out and signs an OIR-approved form, it would appear to this Court

that an applicant cannot proffer extrinsic evidence to show that the applicant made a mistake

when filling out the form. 11 If such extrinsic evidence were allowed, an applicant could select

the option to reject UM coverage entirely and then later argue that they had mistakenly selected

that option as they had actually intended to select UM coverage in an amount equal to their

bodily injury limit. By requiring an unambiguous written selection on an OIR-approved form,

the statute ensures that all parties are able to know for certain exactly what amount of UM

coverage is being sought and what amount of UM coverage is legally required to be provided in

the policy.

       Accordingly, this Court concludes that because Rinberger did not make a valid,

unambiguous written election of an amount of UM coverage that is less than the policy’s bodily

injury limits, CPC’s policy was required to be issued with $1 million in UM coverage. As such,

there is $1 million in UM coverage available for the car accident.

       While this result may appear unfair or harsh, Amerisure was in the best position to

prevent this problem. Amerisure knew, based on § 627.727, that it was required to provide UM

coverage equal to the bodily injury limit in CPC’s policy unless CPC made a written rejection of

UM coverage or selected lower UM limits. When Amerisure received and reviewed the



11
  The law only recognizes an exception to the conclusive presumption in extraordinary cases
involving fraud, forgery, or trickery, none of which was alleged in this case. See Johnson v.
Stanley White Ins., 684 So. 2d 248, 250 (Fla. DCA 1996)(citations omitted).
                                                14
insurance application, it was immediately apparent that Rinberger had not clearly made an

unambiguous written selection of lower UM coverage. At that point, Amerisure could have had

Rinberger fill out the form again in the proper manner, which would have eliminated the patently

obvious ambiguity, would have complied with the statute, and would have eliminated the need

for judicial intervention.

IV. Conclusion

        Accordingly, it is ORDERED AND ADJUDGED that:

        (1)     Amerisure’s Motion for Summary Judgment (Doc. No. 28) is DENIED.

        (2)     Defendant Dominguez’s Motion for Summary Judgment (Doc. No. 32) is

GRANTED. The Court finds that there is UM insurance coverage of $1 million under the

insurance policy at issue.

        (3)     The pretrial conference that was set for February 5, 2020 is cancelled, and the

case is removed from the March 2020 trial calendar.

        DONE AND ORDERED at Tampa, Florida, this 3rd day of December, 2019.




Copies to:
Counsel of Record




                                                15
